1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***

6
      UNITED STATES OF AMERICA,
7
                           Plaintiff,
8                                                         2:18-cr-00287-KJD-VCF
      vs.                                                 ORDER
9     JUAN HERRERA,
10                         Defendant.

11

12          Before the court is the Motion for Status Conference Before the Magistrate Judge (ECF NO. 27).
13          Accordingly,
14          IT IS HEREBY ORDERED that a hearing on the Motion for Status Conference Before the
15   Magistrate Judge (ECF NO. 27) is scheduled for 11:30 AM, August 6, 2019, in Courtroom 3D.
16          The U.S. Marshal is directed to transport defendant to and from the hearing.
17          DATED this 1st day of August, 2019.
                                                                _________________________
18
                                                                CAM FERENBACH
19
                                                                UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
